Citation Nr: 1223924	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to August 1973.  He died in December 1998.  

This case comes before the Board of Veterans'' Appeals (Board) on appeal from an April 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant was scheduled for a Board videoconference hearing in March 2009.  She failed to appear for the hearing without explanation.  She has not requested that the hearing be rescheduled.  Therefore, her request for a Board hearing is deemed abandoned. 

The issues of entitlement to service connection for cause of death, and entitlement to dependency and indemnity compensation (DIC) have been raised by the appellant's representative in the June 2012 Written Brief Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in September 1976.  

2.  The Veteran died in December 1998.  

3.  The appellant was the lawful spouse of the Veteran at the time of his death.

4.  The appellant remarried in December 2000.
5.  The appellant's second marriage was terminated by death in July 2006.  


CONCLUSION OF LAW

The criteria for eligibility for pension benefits as a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 1521 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50-3.55 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA), those provisions are not applicable when the appellant's remarriage constitutes a bar to her receipt of death pension benefits because the resolution of these matters are based on statutory and regulatory interpretation rather than any dispute as to the factual evidence.  See Manning v. Principi, 16 Vet. App., 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  There is no additional evidence that may be submitted by the appellant that can alter the outcome, and the appellant has not made specific arguments regarding the criteria of entitlement, as discussed below.  There is no additional assistance that VA might provide under the VCAA.  Therefore, any deficiencies in VCAA notice or assistance regarding this claim are moot.  Valiao v. Principi, 17 Vet. App. 299 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Governing law provides that death pension may be paid to the surviving spouse of a Veteran if certain requirements are met. 38 U.S.C.A. § 1541.  Under 38 U.S.C.A. § 1521(j), a Veteran meets the service requirements to receive pension benefits if, inter alia, such Veteran served in the active military, naval or air service for 90 days or more during a period of war.  Here, the Veteran served more than ninety days during the Vietnam era.  38 C.F.R. § 3.2(f).  Thus, he met the service requirements to receive pension benefits, and the appellant is eligible to receive death pension benefits under 38 U.S.C.A. § 1541 if she may be recognized as the surviving spouse of the Veteran. 

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and, except as provided in section3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50.

Reinstatement of benefits eligibility based upon terminated martial relationships is governed by 38 C.F.R. § 3.55.  In pertinent part, the remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or annulled; or on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees, unless VA determines that the divorce was secured through fraud by the surviving spouse or by collusion. 38 C.F.R. § 3.55(a)(1), (2).   

On or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or annulment. 38 C.F.R. § 3.55(a)(3).  However, that provision only applies to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. §§ 1310 and 1318.  The regulations do not otherwise provide a similar exception for death pension benefits.  

The Board notes that the Veteran specifically applied for, and the April 2008 administrative decision specifically denied a claim for death pension benefits.  As such, the Board concludes that the appellant is not eligible for death pension benefits.  In this regard, the appellant and the Veteran were married in September 1976.  The Veteran died in December 1998, and the appellant was the lawful spouse of the Veteran at the time of his death.  The appellant remarried in November 2000 to F.G. (initials used to protect privacy).  F.G. died in July 2006.  The exception specified in 38 C.F.R. § 3.55(a)(2) does not apply to the appellant because her November 2000 marriage to F.G. was not terminated prior to November 1, 1990, or by legal proceedings commenced prior to November 1, 1990. 38 C.F.R. § 3.55(a)(1),(2).  

Although sympathetic with the appellant's belief in her claim, the Board is bound by the applicable statutes and regulations. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Here, the language of the applicable regulations makes it clear that the appellant could only be considered the surviving spouse of the Veteran for purposes of death pension benefits if her remarriage to F.G. had been terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990.  For the foregoing reasons, the Board must conclude that the appellant may not be recognized as the surviving spouse of the Veteran for purposes of death pension benefits, and as a result, her claim for death pension benefits is without legal merit.  Since the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to death pension benefits is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


